TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 20, 2021



                                     NO. 03-20-00135-CV


                             Mohammad Reza Assadi, Appellant

                                                v.

       Amir Batoei; Family AB Austin Feb5, LP; and Lee AB Land, LLC, Appellees




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
       DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on March 25, 2020. The parties

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.